Appeal by defendant from a judgment of the Supreme Court, Kings County (Moskowitz, J.), rendered June 25, 1982, convicting him of murder in the. second degree (two counts), attempted robbery in the first degree, assault in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
*962Judgment affirmed.
Defendant’s claimed errors in this case are either unpreserved for appellate review or are without merit. Lazer, J. P., O’Connor, Niehoff and Hooper, JJ., concur.